Citation Nr: 1029909	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-26 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 1999 
and from October 2001 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Service connection for migraine headaches, 
pelvic inflammatory disease, and urinary tract infection was 
denied in this decision.  The Veteran perfected an appeal as to 
each of these denials.

A Decision Review Officer (DRO) hearing was convened regarding 
this matter in August 2006.  A transcript of this hearing has 
been associated with the claims file.

In a January 2007 rating decision, the RO granted service 
connection for pelvic inflammatory disease and urinary tract 
infection.  The benefit sought with respect to these disabilities 
therefore has been granted in full.  Accordingly, the only issue 
that remains in appellate status concerns service connection for 
migraine headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim unfortunately must be remanded.  Although the 
Board sincerely regrets the delay this will cause, adjudication 
cannot proceed without further development.

In her August 2006 substantive appeal on a VA Form 9, the Veteran 
requested a Travel Board hearing.  She indicated on the bottom of 
a "VCAA Notice Response" document dated and received in 
September 2007 that she had moved from an address on a "drive" 
to an address on a "circle."  However, notice that her Travel 
Board hearing had been scheduled for the next month was mailed to 
her previous address on in June 2008.  The Veteran failed to 
appear for the July 2008 hearing.

Later in July 2008, a letter informing the Veteran that her 
appeal had arrived at the Board was mailed to her previous 
address.  This letter was returned in September 2008 because it 
was "not deliverable as addressed" and the United States Post 
Office had been "unable to forward" it.

In light of above, the Board finds that the Veteran did not 
receive notice of her July 2008 Travel Board hearing.  Another 
Travel Board hearing therefore should be scheduled.  Since the RO 
schedules this type of hearing, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel 
Board hearing at the earliest available 
opportunity.  Notification of the date and 
time of the hearing shall be sent to the 
Veteran at her latest address of record 
and to her representative in accordance 
with 38 C.F.R. § 20.704(b).

2.  After the hearing, or after the 
Veteran's failure to appear for the 
hearing, the claims file should be 
returned to the Board in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


